NO. 12-22-00010-CR
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                     §

DAVID RAY STUA,                                            §       ORIGINAL PROCEEDING

RELATOR                                                    §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         David Ray Stua, acting pro se, filed this original proceeding in which he asserts that he
wants to act as co-counsel with his court appointed attorney rather than acting pro so in the
criminal proceedings against him or having appointed counsel act as standby counsel. 1 Thus, he
seeks a writ of mandamus ordering Respondent to rule on his motion for hybrid representation. 2
         On January 18, 2022, the Clerk of this Court informed Relator that his petition fails to
comply with appellate Rules 52.3(a)-(d), (f)-(g) and (k) and 52.7. See TEX. R. APP. P. 52.3 (form
and contents of petition); see also TEX. R. APP. P. 52.7 (record). The notice warned that the
petition would be referred to this Court for dismissal unless Relator provided an amended
petition and the record on or before January 28. This deadline expired without a response from
Relator.
         Generally, a party seeking mandamus relief must bring forward all that is necessary to
establish his claim for mandamus relief. See TEX. R. APP. P. 52. The petition must contain
certain items, including the identity of parties and counsel, a table of contents, an index of
authorities, a statement of the case, issues presented, a statement of facts, and an appendix. See

         1
          Respondent is the Honorable Paul E. White, Judge of the 159th District Court in Angelina County, Texas.
The State of Texas is the Real Party in Interest.
         2
           Relator is not entitled to hybrid representation and a trial court may disregard any pro se motions filed by
a defendant who is represented by counsel. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App.
2007); see also In re Adkins, No. 12-15-00135-CR, 2015 WL 3505202, at *1 n.1 (Tex. App.—Tyler June 3, 2015,
no pet.) (mem. op., not designated for publication).
TEX. R. APP. P. 52.3(a)-(d), (f)-(g), (k). Texas Rule of Appellate Procedure 52.7 requires the
relator to file a record as part of his petition in an original proceeding. TEX. R. APP. P. 52.7.
Specifically, a relator must file (1) a certified or sworn copy of every document that is material to
his claim for relief and that was filed in any underlying proceeding; and (2) “a properly
authenticated transcript of any relevant testimony from any underlying proceeding, including any
exhibits offered in evidence, or a statement that no testimony was adduced in connection with the
matter complained.” TEX. R. APP. P. 52.7(a).
         It is a relator’s burden to provide this court with a record sufficient to establish the right
to extraordinary relief. See In re Daisy, No. 12-13-00266-CR, 2014 WL 5577068, at *2 (Tex.
App.–Tyler Aug. 29, 2014, orig. proceeding) (mem. op., not designated for publication). In this
case, Relator did not provide a record in accordance with Rule 52.7. Absent a record, we cannot
determine whether Relator is entitled to relief. See In re McCreary, No. 12-15-00067-CR, 2015
WL 1395783 (Tex. App.–Tyler Mar. 25, 2015, orig. proceeding) (per curiam) (mem. op., not
designated for publication). Because Relator’s petition fails to comply with the appellate rules,
he presents nothing for this Court to review. 3 Therefore, we deny his petition for writ of
mandamus.
Opinion delivered February 9, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



         3
           Pro se litigants are held to the same standards as licensed attorneys and must comply with all applicable
rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties represented by
counsel. In re Guerrero, No. 12-21-00100-CR, 2021 WL 3412558, at *1 n.3 (Tex. App.—Tyler Aug. 4, 2021, no
pet.) (mem. op., not designated for publication).
                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                          FEBRUARY 9, 2022

                                        NO. 12-22-00010-CR



                                        DAVID RAY STUA,
                                             Relator
                                               V.

                                      HON. PAUL E. WHITE,
                                           Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by
David Ray Stua; who is the relator in appellate cause number 12-22-00010-CR and the defendant
in trial court cause number 2021-0580, pending on the docket of the 159th Judicial District Court
of Angelina County, Texas. Said petition for writ of mandamus having been filed herein on
January 18, 2022, and the same having been duly considered, because it is the opinion of this
Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED
that the said petition for writ of mandamus be, and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.



                                                     3